Citation Nr: 0928403	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back 
condition.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005, April 2006, and May 2006 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).

In May 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In February and October 2008, the Veteran provided additional 
evidence with a wavier of the RO's initial review of this 
evidence.  Therefore, such evidence may be considered by the 
Board.  38 C.F.R. § 20.1304(c) (2008).

The issues of entitlement to service connection for a left 
knee condition and PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

A low back condition was not shown in service or for many 
years thereafter, and there is no competent medical opinion 
linking the current disorder to service. 




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a lower back condition are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in September 2005 and February 2006 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The case was last readjudicated in December 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, VA examination reports, hearing testimony and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by responding to notices 
and providing evidence.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the Veteran's 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Pelegrini, 18 Vet. 
App. 112.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

The Veteran indicated in his Travel Board hearing during May 
2009 that he injured his back during an in-service parachute 
jump in 1975.  He additionally stated that he had only begun 
receiving medical treatment for his back during the previous 
five years.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's induction examination dated in November 1973 
indicates no recurrent back pain or other back problem.  The 
Veteran's separation examination dated in October 1976 
indicates that the Veteran's spine and musculoskeletal system 
was normal.  The Veteran's service treatment records are 
devoid of treatment for or complaints of lower back pain or a 
low back condition.

The Veteran's original claim for service connection filed in 
December 1976 made no mention of any back condition.  
Likewise, the 1977 VA general medical examination revealed no 
complaints or findings regarding his back.  The first post 
service indication of back complaints is contained in private 
treatment records dated in December 1996 where he complained 
of low back pain after exercising two days previously.  The 
assessment was muscle strain.  He had additional complaints 
in 1997.  A private treatment report noted a CT scan of the 
lumbar spine in July 2005 revealed mild disc bulges at L3-L4 
through L5-S1, but determined it was "essentially 
unremarkable."  

The Board notes that VA records indicate current diagnoses of 
low back pain with an L3-4 annular disc bulge and facet 
arthritis according to an MRI conducted during February 2006.  
There is no opinion concerning the etiology of such condition 
contained in the Veteran's VA treatment records.  

The Veteran was afforded a VA examination during May 2006.  
The examiner indicated that the Veteran had tenderness and 
spasm of the paravertebral muscles of the lumbar spine.  The 
examiner additionally indicated that it was less likely than 
not that the Veteran's lower back condition was related to an 
in-service paratrooping accident.  The examiner noted that 
there was no documentation supporting an accident or injury 
to the lower back while in service.

The Board acknowledges the Veteran's contentions that his 
lower back condition is related to service, and has reported 
to a treatment provider in March 2006 that he has had back 
pain ever since a jumping accident in service.  However, the 
contention of back pain since his parachute accident is not 
supported by the evidence of record.  The service treatment 
records show that the hard landing which occurred in service 
was in 1974, and he had no complaints regarding his back 
during the two subsequent years of service.  In addition, he 
did not claim compensation for his back on his original 
application and had no complaints concerning his back on his 
1977 VA examination.  Indeed, he was first seen 20 years 
after discharge from service, and made no mention of any 
prior injury.  Thus, the Board finds the contention of 
experiencing back pain since the parachute accident is not 
credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006) (the lack of contemporaneous medical records 
may be a fact that the Board can consider and weigh against a 
veteran's lay evidence); see also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence).  

Moreover, the Veteran, as a lay person, is not competent to 
diagnose low back disorders or to determine the etiology of 
such.  Indeed, medical professionals review objective testing 
and conduct examinations in order to render proper diagnoses 
of such conditions.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).  
Thus, the Veteran's contention that his current back 
condition is related to parachute jumping in service is not 
competent medical evidence.  Id.; see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Clyburn v. West, 12 Vet. 
App. 296, 301-302 (1999) (medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent).  

Finally, the Board notes that the Veteran testified that his 
right leg is shorter than his left and that it is causing his 
back pain.  However, the medical evidence of record does not 
substantiate this contention.  In this regard, he stated he 
was told of a leg length discrepancy during a VA examination.  
Review of the examinations fails to reveal objective findings 
of such.  In any event, he is not service connected for 
shortening of his leg and any relationship between shortening 
of a leg and back pain is not relevant to the current claim.  
See 38 C.F.R. § 3.310.

To summarize, there is no competent or credible evidence of a 
back disorder in service or for many years thereafter, and no 
competent medical opinion linking the current back condition 
to service.  Thus, the preponderance of the evidence is 
against the claim for service connection for a lower back 
condition.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a lower back condition 
is denied.


REMAND

The Board observes that additional development is necessary 
concerning the Veteran's claims for service connection for 
the Veteran's left knee condition and PTSD.

The Board notes that the Veteran indicated during his Travel 
Board testimony that he was treated for a left knee condition 
during 1976, the year of his separation from active service, 
at the Cherry Street VA facility in Philadelphia, 
Pennsylvania.  The AMC/RO should attempt to obtain these 
records.  

In addition, the current evidence indicates the Veteran has 
minimal arthritis in his left knee, and did suffer a 
parachute landing in a standing-up position in service, 
although left knee complaints were not identified at that 
time.  Thus, the Board finds that a VA examination should be 
scheduled to determine whether his left knee condition is 
possibly related to service or to service connected 
disability.  See 38 C.F.R. § 3.159(c)(4); see also  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board finds that further development 
concerning the Veteran's claimed stressor for his PTSD claim 
is required.  The Veteran alleges that he saw a female, 
Private [redacted], severely injured while making a training 
jump during May or June 1974.  The Veteran additionally 
indicated that this soldier was in his unit.  The RO/AMC 
should attempt to verify this event through official sources.  

Thereafter, the Veteran should be scheduled for a VA 
psychiatric examination to determine if he suffers from PTSD 
as a result of a hard landing while parachuting.  There has 
been no corroboration of the Veteran's contention that his 
parachute had a hole in it, nor do his records confirm that 
he was taken to the hospital at that time.  Rather, his 
service treatment record note he sought treatment in July 
1974 for knee pain resulting from a "stand up" landing one 
month prior.  

Additionally, the Board notes that documentation in the 
Veteran's claims file indicates that he completed the PTSD 
Residential Program with the VA Hudson Valley Healthcare 
System.  While some records were submitted by the Veteran, it 
is clear from the page numbers that multiple pages are 
missing.  The relevance of such pages is unknown.  Thus, 
complete records should be obtained and associated with the 
claims file.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Finally, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran has not 
been provided with adequate notice of the type of information 
and evidence needed to establish a disability rating or an 
effective date for the disability on appeal.  Thus, 
corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Attempt to obtain records from 1976 
from the Philadelphia VA Healthcare 
System, to include the facility at Cherry 
Street.

3.  Obtain and associate with the claims 
file current medical records from the 
Hudson Valley VA Healthcare System, to 
include the Veteran's residential PTSD 
treatment records beginning in December 
2007.  

4.  Attempt to verify, through official 
sources, the parachute accident involving 
a female Private [redacted] during Airborne 
Training in May or June 1974 as reported 
by the Veteran.  Private [redacted] was 
allegedly in the same unit as the Veteran, 
which is shown as HHC 501st Sig Bn in May 
1974 and as HHC 3d Bn, 187th Inf. in July 
1974, both stationed at Fort Campbell, 
Kentucky.

5.  After the above has been completed to 
the extent possible,  the Veteran should 
be scheduled for a VA psychiatric 
examination to determine if a diagnosis of 
PTSD is warranted based on his 
experiencing a "stand up landing" while 
parachuting, or any other stressor which 
is verified.  The RO/AMC should identify 
the verified stressors to the examiner.  
The Veteran's claims file should be made 
available to and reviewed by the examiner.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

6.  The Veteran should be afforded a VA 
orthopedic examination to determine 
whether his current left knee condition is 
the result service or service connected 
disability.  The Veteran's claims file 
should be made available to and reviewed 
by the examiner.  Following review of the 
claims file and examination of the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran's left 
knee condition is at least as likely as 
not (50 percent probability or greater) 
the result of parachute landings in 
service, or was caused or aggravated 
(permanent worsening beyond normal 
progress) by his service connected right 
knee strain.  If aggravation is shown, the 
examiner should attempt to quantify the 
degree of aggravation.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

7.  Thereafter, the claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and be given an opportunity 
to respond before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


